
QuickLinks -- Click here to rapidly navigate through this document




FINANCING COMMITMENT

FOR

CEC RESOURCES LTD.


    This Financing Commitment constitutes the whole and entire agreement between
the Borrower, CIBC and PLC and cancels and supersedes any prior agreements,
undertakings, declarations, representations and warranties, written or verbal,
among the parties in respect of the subject matter of this Financing Commitment,
including any prior Financing Commitment or arrangements.

September 14, 2001

BORROWER:   CEC Resources Ltd. (the "Borrower")
GUARANTOR:
 
Carbon Energy Corporation (the "Guarantor")
LENDER:
 
Canadian Imperial Bank of Commerce ("CIBC")
GAS PURCHASE AND SALE TRANSACTIONS FACILITATOR:
 
CIBC World Markets PLC or any other subsidiary of CIBC from time to time ("PLC")
CONFIDENTIALITY:
 
This Financing Commitment will be treated in confidence by the Borrower, CIBC
and PLC unless disclosure is required by law or other reporting or disclosure
requirements.
AMOUNT:
 
Cdn. $14,000,000 as a revolving/term production loan (the "Production Loan")
and,
 
 
U.S. $3,500,000 as a swap facility (the "Swap Facility")
 
 
(collectively, the "Facility").
PURPOSE OF THE FACILITY:
 
Production Loan
 
 
For normal operating requirements and to assist the Borrower in the exploration,
development, production and/or acquisition of oil and gas reserves in Western
Canada.
 
 
Swap Facility
 
 
To provide for the Borrower's contingent exposure under commodity swaps either
financially or physically settled.
HOSTILE ACQUISITION:
 
The Borrower shall not utilize whether directly or indirectly Availments to
facilitate, assist or participate in a hostile acquisition without the prior
written consent of CIBC which may be withheld in CIBC's sole discretion.
BORROWING BASE:
 
Subject to the satisfaction of the Conditions Precedent to Funding, the
Production Loan currently permits draws of up to Cdn. $14,000,000, (the
"Borrowing Base") subject to adjustment as herein provided, and will remain in
effect until expiration of the Revolving Phase.


 
 
CIBC will undertake at any time, but not less frequently than semi-annually
during the Revolving and Term phase if CIBC so chooses, a review of the
Borrower's oil and gas properties evaluated in an independently prepared
economic and reserve evaluation report (provided annually) for purposes of
redetermining the Borrowing Base applicable to the Facility. To assist in such
redetermination, the Borrower will provide to CIBC operating statements and such
other technical information with respect to the properties being reviewed as
CIBC may request.
 
 
Should CIBC determine at any time that there is a Borrowing Base Shortfall,
during both the Revolving Phase and the Term Phase, the Borrower will, within
60 days, use whatever means necessary to reduce its indebtedness under this
Financing Commitment by that amount stipulated by CIBC, or alternatively pledge
additional security to CIBC sufficient to cover, in CIBC's opinion, such
deficiency.
 
 
While a Borrowing Base Shortfall exists, the Borrower shall:
 
 
•
not request new Availments;
 
 
•
provide CIBC with information needed to determine the Borrower's Available Cash
Flow;
 
 
•
dedicate on a monthly basis for repayment of this Financing Commitment such
portion of its Available Cash Flow as is required to eliminate the Borrowing
Base Shortfall within 60 days from the date CIBC delivers notice to the Borrower
of the Borrowing Base Shortfall; and
 
 
•
pay the increased compensation required under the heading "Borrowing Base Rate
Shortfall or Event of Default".
PRODUCTION LOAN AVAILABILITY:
 
The Production Loan can be advanced by way of any combination of the following
availments:
 
 
•
overdraft borrowings in Canadian dollars;
 
 
•
letters of credit, letters of guarantee, cheque credits, bid cheques for out of
Province land sales and corporate visa (collectively the "Sundry Options").
SWAP FACILITY AVAILABILITY:
 
At the Borrower's request and subject to market availability, CIBC and/or PLC
will provide quotes for (i) forward rate agreements to provide fixed or floating
rate funding for part or all of the Production Loan, (ii) commodity swaps
covering a portion of the Borrower's oil and gas production, (iii) forward
exchange contracts and (iv) firm gas purchase and sale transactions, subject to
the following:
 
 
•
Forward Rate Agreements—terms shall not exceed the lesser of two years and the
date of expiry or termination of the Production Loan, with aggregate amounts
hedged not to exceed 60% of the average Principal Indebtedness outstanding
during the Borrower's previous fiscal quarter;


 
 
•
Commodity Swaps—terms shall not exceed the lesser of two years and the date of
expiry or termination of the Production Loan, with aggregate production volumes
hedged from all sources, for both natural gas and oil, (calculated separately,
not collectively) not to exceed 60% of the Borrower's average production as
forecast by CIBC.
 
 
•
Forward Exchange Contracts—terms shall not exceed the lesser of two years and
the date of expiry or termination of the Production Loan, with aggregate amounts
hedged not to exceed 60% of the Borrower's applicable foreign revenue;
 
 
•
Physical Gas Purchase and Sale Transactions—terms and conditions as outlined in
the Master Firm Gas Purchase/Sale Agreement, terms shall not exceed the lesser
of two years and the date of expiry or termination of the Production Loan, with
aggregate production volumes hedged from natural gas not to exceed 60% of the
Borrower's current daily production volume as determined by CIBC;
 
 
provided that in all instances, the Borrower's contingent liability to CIBC
and/or PLC under the Swap Facility shall be secured and rank pari passu with the
Principal Indebtedness.
 
 
Notwithstanding the foregoing, the sum of the aggregate production volumes
hedged with CIBC and/or PLC from natural gas under both the commodity swaps and
physical gas purchase and sale transactions described above shall not at any
time exceed 60% of the Borrower's current daily production volumes of natural
gas as determined by CIBC.
TERM AND REPAYMENT:
 
The Production Loan will revolve and fluctuate at the Borrower's option until
March 31, 2002 (the "Revolving Phase") with interest payable monthly in arrears.
At the request of the Borrower, the Production Loan may be renewed upon such
terms and for such period, and subject to the requirements listed below, as CIBC
may in its discretion agree to (a "Revolving Period"). CIBC may elect to renew
all or only a portion of the Production Loan for a further Revolving Phase.
 
 
Revolving Phase
 
 
While the Production Loan is in the Revolving Phase, the Borrower may, at least
60 days prior to the termination of the then current Revolving Phase, request an
extension of the Revolving Phase provided:
 
 
•
the extension is for 364 days or less;
 
 
•
the extension will not result in the then current Revolving Period extending
beyond 364 days; and
 
 
•
CIBC, in its unrestricted discretion, consents to the extension.
 
 
An extension of the Revolving Phase will create a new and separate Revolving
Phase which in turn can only be extended as provided above.


 
 
Upon the expiration or termination of the then current Revolving Phase, any
amount undrawn under the Production Loan will be permanently cancelled.
 
 
Term Phase
 
 
During the Term Phase, the Production Loan will be permanently reduced by way of
consecutive monthly principal payments commencing 30 days after the end of the
Revolving Phase over an amortization period consistent with the Borrower's cash
flow profile, as determined by CIBC, by applying its usual practice for similar
type loans in comparable circumstances, provided that such amortization period
shall not exceed 24 months.
 
 
Where used herein, the term "Term Phase" means the period commencing immediately
after the end of the Revolving Phase until repayment of the Production Loan in
full.
PREPAYMENT AND CANCELLATION:
 
The Borrower may permanently prepay the Facility in whole or in part, subject to
the following:
 
 
•
All prepayments, during the Term Phase, will be made in inverse order of
maturity;
 
 
•
Availments by way of commodity swaps (financial or physical), forward rate
agreements and forward exchange contracts may be prepaid only at maturity except
where the Borrower agrees to pay CIBC's breaking costs due to early redemption
of offsetting positions or otherwise, including all costs associated with
reversing positions, provided such early redemption is possible; and
 
 
•
the Borrower may at any time, upon giving CIBC two Banking Days prior notice,
cancel any unused part of the Facility and any cancelled portion will not be
reinstated.
RATES AND STAMPING FEES:
 
Revolving Phase
 
 
•
CIBC Prime Rate in effect from time to time plus 1/2 of 1% per annum with
interest payable monthly in arrears.
 
 
Term Phase
 
 
•
CIBC Prime Rate in effect from time to time plus 11/2% per annum with interest
payable monthly in arrears.
STANDBY FEE:
 
During the Revolving Phase, a Standby Fee of 1/4 of 1% per annum calculated on
the undrawn portion of the available and unused Production Loan is payable
monthly in arrears.
RENEWAL FEE:
 
$7,000 is payable upon the Borrower's acceptance of the terms and conditions
hereof.


SUNDRY OPTIONS:
 
Fees on Sundry Options are subject to change without notice and are payable as
follows:
 
 
Letters of Credit/Letters of Guarantee

Corporate Visa
Bid Cheques
 
— 1.3% per annum or portion thereof in advance with a minimum of $150
— CIBC standard rates
— 2.0% per annum plus $10.00 per cheque for out of province Bid Cheque
transactions
BORROWING BASE SHORTFALL OR EVENT OF DEFAULT:
 
Effective on the 30th day following receipt by the Borrower of a notice of a
Borrowing Base Shortfall or an Event of Default (the "Effective Date"), the
interest rates then applicable to CIBC Prime Rate loans shall increase by 2% per
annum and such increase shall remain in effect for as long as a Borrowing Base
Shortfall or Event of Default subsists.
LEGAL FEES:
 
CIBC's costs, including legal and the cost to prepare any environmental
assessments, in connection with the preparation, establishment, operation or
enforcement of this Financing Commitment, including the Security, are for the
account of the Borrower.
SECURITY:
 
The Borrower will provide to CIBC and PLC and maintain the following as security
for all obligations of the Borrower arising under this Financing Commitment,
including any liability or exposure of CIBC under the Sundry Options and CIBC
and/or PLC under the Swap Facility;
 
 
•
Acknowledgement, in form satisfactory to CIBC, from the Borrower to CIBC and PLC
that all previous Security granted to CIBC by the Borrower under any existing
facility or any other previous facilities including, without limitation, the
financing commitments dated November 25, 1998, October 8, 1999 and September 15,
2000, remains in full force and effect;
 
 
•
a Second Supplemental Debenture in the amount of $25,000,000 conveying a first
floating charge (with right to fix) over all the present and after-acquired
property of the Borrower together with a pledge thereof;
 
 
•
Negative pledge from CEC Resources Ltd. and undertaking to provide fixed charge
security;
 
 
•
Guarantee from Carbon Energy Corporation with respect to the unconditional
guarantee of the Borrower's indebtedness to CIBC and PLC (containing an
acknowledgement that the Negative Pledge dated October 6, 2000 granted by the
Guarantor continues in full force and effect), together with a legal opinion of
the Guarantor's counsel in support thereof, in form satisfactory to CIBC;


 
 
•
General Security Agreement providing a first priority security interest in all
present and after-acquired personal property of the Borrower;
 
 
•
Officer's certificate certifying ownership of properties and interests as
evaluated by CIBC;
 
 
•
Standard CIBC agreement respecting hydrocarbons;
 
 
•
Standard CIBC agreement and documentation relative to Sundry Options;
 
 
•
Standard CIBC overdraft lending agreement;
 
 
•
Standard ISDA form agreement relative to swap transactions, (when required);
 
 
•
Master Firm Gas Purchase/Sale Agreement with any relating documents as required
by CIBC or its counsel, (when required); and
 
 
•
Any and all other security or documents as required by CIBC or its counsel.
 
 
(collectively the "Security").
 
 
In the event of any conflict between this Financing Commitment and the Security,
this Financing Commitment shall govern.
OTHER COVENANT:
 
The Borrower covenants not to provide any financial support by guarantee, pledge
of its shares, granting of a security interest or other mortgage, charge, lien
or encumbrance of any kind, or otherwise to an affiliate (as such term is
defined in the Business Corporations Act (Alberta)) without the prior written
consent of CIBC, in its sole discretion.
UNDERTAKING:
 
Upon request, the Borrower agrees to provide CIBC with such additional security
that in CIBC's reasonable opinion is required to cover its or PLC's contingent
exposure and all indebtedness under the Swap Facility, including without
limitation, an acknowledgement and amending agreement and such other
documentation as CIBC may request to confirm that the Security held by CIBC as
at date hereof secures such contingent exposure and indebtedness to PLC and to
amend the Security accordingly.
CONDITIONS PRECEDENT TO FUNDING:
 
CIBC's obligation to provide increased Availments shall be subject to the
following conditions precedent being met, unless waived in writing by CIBC:
 
 
•
execution of the Financing Commitment;
 
 
•
the Security in form and substance satisfactory to CIBC;
 
 
•
the receipt by CIBC of a duly executed environmental certificate in CIBC's
standard form;
 
 
•
no Event of Default shall have occurred nor any event which, after notice or
lapse of time or both, would become an Event of Default; and


 
 
•
the appropriate notice of borrowing shall have been delivered in accordance with
the notice provisions provided herein.
ADDITIONAL CONDITION:
 
In addition to the conditions set forth above, CIBC's obligation to provide
Availments, other than rollovers or conversions of a then maturing advance,
shall be suspended for as long as there exists a Borrowing Base Shortfall.
REPORTING REQUIREMENTS:
 
The Borrower will provide to CIBC:
 
 
•
audited financial statements of the Guarantor within 120 days of the Borrower's
fiscal year-end;
 
 
•
the Guarantor's quarterly 10 Q filings within 60 days of the end of the first
three fiscal quarters of each fiscal year;
 
 
•
unaudited annual financial statements of the Borrower within 120 days of the
Borrower's fiscal year-end;
 
 
•
unaudited quarterly financial statements within 60 days of the end of the first
three fiscal quarters of each fiscal year;
 
 
•
an independently prepared economic and reserve evaluation report covering the
Borrower's oil and gas properties along with annual cash flow projections and
capital expenditure budgets within 90 days of the end of each fiscal year;
 
 
•
production revenue statements on a monthly basis within 60 days of each month
end, such statements indicating the gross oil and gas production, net
production, total revenues, royalties and other burdens, operating expenses and
net revenues, in a format acceptable to CIBC;
 
 
•
compliance certificate substantially in the form of Schedule B hereto within
60 days of the end of each fiscal quarter; and
 
 
•
such other documentation and information as CIBC may reasonably request,
including any internally or independently prepared environmental assessment
reports in the Borrower's possession.
DISPOSITION LIMIT:
 
In addition to the Borrower's covenants found in Schedule A hereto, the Borrower
will not sell, convey or otherwise dispose of any of its Proved Producing
Reserves or related facilities, other than in the normal course of business and
on arm's length terms, provided that, if cumulative proceeds of all dispositions
to be received by the Borrower exceed $1,000,000 in any calendar year, such
proceeds will be used to permanently repay the Principal Indebtedness, unless
other arrangements are made with CIBC.
CHANGE OF CONTROL:
 
The Borrower shall notify CIBC of a Change of Control as soon as it becomes
aware thereof, and CIBC may at its sole discretion, by written notice to the
Borrower, terminate the Facility upon a Change of Control occurring. Such
termination will be effective on the 30th day following the giving of the notice
by CIBC and thereupon all Principal Indebtedness, interest, fees and all amounts
due by the Borrower to CIBC or PLC under the Facility will be due and payable.


INDEMNITY:
 
The Borrower agrees to indemnify and hold CIBC and its officers, directors,
employees and agents harmless against any and all liabilities and costs
associated with or as a result of CIBC and PLC entering into and performing
their obligations under this Financing Commitment, including but not limited to
liabilities or costs associated with or as a result of (i) any transaction
financed or to be financed in whole or part, directly or indirectly, by the
proceeds of this Facility; or (ii) any breach or non-compliance of any
legislation, order, directive or judgment by the Borrower for the protection of
the environment. This indemnity will survive the repayment, cancellation or
termination of this Financing Commitment.
NOTICES:
 
Any notice or communication to be given hereunder and under the Security may be
effectively given by delivering the same at the addresses hereinafter set forth
or by telecopy or by sending the same by prepaid registered mail to the parties
at such addresses. Any notice so mailed will be deemed to have been given upon
actual receipt thereof. The address of the parties are:
 
 
CEC Resources Ltd.
1750, 530 - 8th Avenue S.W.
Calgary, Alberta
T2P 3S8
 
 
Attention:

Telecopy:
 
Robert R. Morrison
President
(403) 262-8167
 
 
 
 
Canadian Imperial Bank of Commerce
Oil and Gas Group
10th Floor Bankers Hall
855 - 2nd Street S.W.
Calgary, Alberta
T2P 2P2
 
 
Attention:
Telecopy:
 
Vice President, Oil & Gas
(403) 221-5779
 
 
Either party may from time to time notify the other, in accordance with the
provisions hereof, of any change of address or addressee, which thereafter,
until changed by like notice, will be the address of such party for all purposes
of this Financing Commitment and the Security.
GENERAL TERMS AND CONDITIONS:
 
Schedule A hereto contains general definitions, covenants, events of default,
terms and conditions which form part of this Financing Commitment.
PRIOR INDEBTEDNESS:
 
All amounts owing by the Borrower as at the effective date hereof under any
other financing commitment or agreement shall be deemed to be amounts owing
under this Facility and this Financing Commitment as of the effective date
hereof.


 
 
OUR FINANCING COMMITMENT IS OPEN TO ACCEPTANCE BY YOU ON OR PRIOR TO
SEPTEMBER 24, 2001.
 
 
CANADIAN IMPERIAL BANK OF COMMERCE
 
 
Per:
 
  

--------------------------------------------------------------------------------


 
      Name:   Glenn Kalyniuk         Title:   Director Commercial Credit    
 
 
Per:
 
  

--------------------------------------------------------------------------------


 
      Name:   Scott Daniel         Title:   Manager, Commercial Banking    
 
 
THE ABOVE TERMS AND CONDITIONS AND THOSE CONTAINED IN THE ATTACHED SCHEDUlE "A"
ARE AGREED TO BE EFFECTIVE THE 17th DAY OF SEPTEMBER 2001.
 
 
CEC RESOURCES LTD.
 
 
Per:
 
  

--------------------------------------------------------------------------------


 
      Name:   Robert Morrison         Title:   President    
 
 
Per:
 
  

--------------------------------------------------------------------------------


 
      Name:   Kevin D. Struzeski         Title:   Treasurer    





THIS IS SCHEDUlE A TO THE FINANCING COMMITMENT OF
CANADIAN IMPERIAL BANK OF COMMERCE IN FAVOUR OF
CEC RESOURCES LTD. DATED SEPTEMBER 14, 2001


ARTICLE 1

DEFINITIONS


1.1  Definitions.  Capitalized words and phrases used in the Financing
Commitment and in all notices and communications expressed to be made pursuant
thereto shall have the meanings set out below, unless otherwise defined in this
Financing Commitment.

"Available Cash Flow" means, in respect of the Borrower for any period, its
revenue from operations (including net proceeds of a Property Disposition) for
such period, less:

(a)royalties and other contractual obligations necessary to preserve and
maintain title to its oil and gas properties for such period;

(b)interest or other fees pursuant to this Financing Commitment;

(c)its reasonable general, administrative and operating expenses for such
period;

(d)taxes applicable to such period;

(e)reasonable abandonment and reclamation costs consistent with industry
standards; and

(f)any other amounts that CIBC may allow in writing.

"Availment" means an availment by the Borrower permitted under this Financing
Commitment.

"Banking Day" means any day, other than a Saturday or Sunday, on which Canadian
chartered banks are open for domestic and foreign exchange business in Calgary,
Alberta.

"Borrowing Base Shortfall" means that amount expressed in Cdn. Dollars by which
the Principal Indebtedness under the Production Loan at any time exceeds the
then existing Borrowing Base applicable to the Production Loan.

"Cdn. Dollars" means such currency of Canada which, as at the time of payment or
determination, is legal tender in Canada for the payment of public or private
debts.

"Cdn. Dollar Exchange Equivalent" means, with reference to an amount (the
"original amount") expressed in a currency other than Cdn. Dollars, the amount
expressed in Cdn. Dollars which CIBC would be required to pay in Calgary at the
opening of business on the date specified, in order to purchase the original
amount, in accordance with CIBC's usual foreign exchange practice.

"Change of Control" means if any Person (the "Acquiror") acquires, directly or
indirectly, alone or in concert with other Persons within the meaning of the
Alberta Securities Act, over a period of time or at any one time, shares in the
capital of the Borrower aggregating in excess of 30% of all of the then issued
and outstanding Voting Shares of the Borrower.

"CIBC Prime Rate" means the variable rate of interest quoted by CIBC from time
to time as the reference rate of interest which it employs to determine the
interest rate it will charge for demand loans in Cdn. Dollars to its customers
in Canada and which it designates as its prime rate. If on the date an
outstanding advance under the Facility is converted into a CIBC Prime Rate loan,
CIBC Prime Rate is less than the Floor Rate on that date, then the interest rate
applicable to such CIBC Prime Rate loan shall be the Floor Rate.

"Distribution" means any:

(a)payment of any dividend on or in respect of any shares of any class in the
capital of the Borrower (including any shares thereof acquired through the
exercise of warrants or rights of conversion, exchange or purchase);

(b)redemption, retraction, purchase or other acquisition or retirement, in whole
or in part, of shares of any class in the capital of the Borrower (including any
shares thereof acquired through the exercise of warrants or rights of
conversion, exchange or purchase); or

(c)payment of principal, interest or other amounts in whole or in part, of any
indebtedness of the Borrower for borrowed money (including without limitation,
any indebtedness incurred or assumed by the Borrower pursuant to a capital lease
or operating lease);

to (in the case of (a) and (c)) or by or from (in the case of (b)) any
shareholder or any affiliate of a shareholder of the Borrower, whether made or
paid in or for cash, property or both, or the transfer of any property for
consideration of less than fair market value to any shareholder or any affiliate
of a shareholder of the Borrower.

"Event of Default" means an Event of Default as set out in Section 8.1 of this
Schedule A.

"Floor Rate" means, for any day, the CDOR Screen Rate at or about 10:00 a.m.,
Toronto time on that day, plus 1%.

"Full Life Net Present Worth" means, at any time, the discounted net present
value, as determined by CIBC, of the Borrower's forecasted cash flow, based on
CIBC's estimate of the present and future production derived from those Proved
Producing Reserves as are considered by CIBC in determining the Borrowing Base,
and as adjusted by CIBC using the discount rates, inflation rates and pricing
forecast as applied by CIBC based on its then current lending practice for loans
of a similar nature to the Facility and with respect to similar type property.

"Material Adverse Change" means a material adverse change in:

(a)the financial condition of the Borrower;

(b)the Borrower's ability to perform its obligations under this Financing
Commitment;

(c)the property, business, operations or liabilities of the Borrower; or

(d)the lending value of the Borrower's oil and gas properties.

"Material Adverse Effect" means a material adverse effect on:

(a)the financial condition of the Borrower;

(b)the Borrower's ability to perform its obligations under this Financing
Commitment;

(c)the property, business, operations or liabilities of the Borrower; or

(d)the lending value of the Borrower's oil and gas properties.

"Permitted Encumbrances" means:

(a)undetermined or inchoate liens arising in the ordinary course of and
incidental to construction or current operations which have not been filed
pursuant to law against the Borrower or in respect of which no steps or
proceedings to enforce such lien have been initiated or which relate to
obligations which are not due or delinquent or if due or delinquent, any lien
which the Borrower will be contesting in good faith if such contest will
involve, in the opinion of CIBC, no risk of loss of any material part of the
property of the Borrower;

(b)liens incurred or created in the Borrower's ordinary course of business and
in accordance with sound industry practice in respect of the joint operation of
oil and gas properties or related

production or processing facilities as security in favour of a Person conducting
the development or operation of the property to which such liens relate, for the
Borrower's portion of the costs and expenses of such development or operation,
provided that such costs or expenses are not due or delinquent or if due or
delinquent, any lien which the Borrower will be contesting in good faith if such
contest will involve, in the opinion of CIBC, no risk of loss of any material
part of the property of the Borrower;

(c)to the extent a security interest is constituted or created thereby, a sale
or disposition of oil and gas properties resulting from any pooling or unit
agreement entered into in the ordinary course of business when, in the
Borrower's reasonable judgement, it is necessary to do so to facilitate the
orderly exploration, development or operation of such properties, provided that
the Borrower's resulting pooled or unitized interest is proportional to the
interest contributed by it and is not materially less than the Borrower's
interest in such oil and gas properties prior to such pooling or unitization,
and its obligations in respect thereof, are not greater than its proportional
share based on the interest acquired by it;

(d)to the extent a security interest is constituted or created thereby, farmouts
or overriding royalty interests, net profit interests, reversionary interests
and carried interests in respect of the Borrower's oil and gas properties that
are entered into with or granted to arm's length third parties in the ordinary
course of business and in accordance with sound industry practice;

(e)liens for penalties arising under non-participation provisions of operating
agreements in respect of the Borrower's oil and gas properties, if such liens do
not, in the opinion of CIBC, materially detract from the value of any material
part of the property of the Borrower;

(f)easements, rights-of-way, servitudes, zoning or other similar rights or
restrictions in respect of land owned by the Borrower (including, without
limitation, rights-of-way and servitudes for railways, sewers, drains, pipe
lines, gas and water mains, electric light and power and telephone or telegraph
or cable television conduits, poles, wires and cables) which, either alone or in
the aggregate, do not, in the opinion of CIBC, materially detract from the value
of such land or materially impair its use in the operation of the business of
the Borrower;

(g)any lien or trust arising in connection with worker's compensation,
unemployment insurance, pension and employment laws or regulations;

(h)the right reserved to or vested in any municipality or governmental or other
public authority by the terms of any lease, license, franchise, grant or permit
acquired by the Borrower, or by any statutory provision to terminate any such
lease, license, franchise, grant or permit or to require annual or other
periodic payments as a condition of the continuance thereof;

(i)all reservations in the original grant from the Crown of any lands and
premises or any interests therein and all statutory exceptions, qualifications
and reservations in respect of title;

(j)to the extent a security interest is constituted or created thereby, any
right of first refusal in favour of any Person granted in the ordinary course of
business with respect to the oil and gas properties of the Borrower;

(k)any claim or encumbrance from time to time disclosed by the Borrower to CIBC
and which is consented to in writing by CIBC;

(l)to the extent a security interest is constituted or created thereby, sales of
production made in the ordinary course of business, sale and leaseback
transactions and purchase money security interests on property other than
property used by CIBC to establish the then applicable Borrowing Base; and

(m)public and statutory liens not yet due arising by operation of law.



"Person" is to be broadly interpreted and will include an individual, a
corporation, a partnership, a trust, an unincorporated organization, a joint
venture, the government of a country or any political subdivision thereof, or an
agency or department of any such government, and the executors, administrators
or other legal representatives of an individual in such capacity.

"Permitted Indebtedness" means:

(a)all trade payables and other similar indebtedness of the Borrower not past
due by more than 60 days (other than indebtedness for borrowed money) incurred
in the normal course of business, provided each such indebtedness is classified
as a current liability on the Borrowers' financial statements and based on
generally accepted accounting principles in Canada;

(b)all indebtedness of the Borrower to CIBC and/or PLC under this Financing
Commitment;

(c)all indebtedness arising from the sale and leaseback by the Borrower of
personal property to be used in its ongoing oil and gas operations, provided
such indebtedness does not in the aggregate exceed at any one time 5% of the
then applicable Borrowing Base; and

(d)any other indebtedness of the Borrower consented to in writing by CIBC.

"Principal Indebtedness" means at anytime the outstanding principal indebtedness
owed by the Borrower to CIBC and/or PLC under this Financing Commitment,
including, without limitation, any contingent obligations or exposure of CIBC
and/or PLC arising from the Sundry Options or Availments pursuant to the Swap
Facility.

"Property Disposition" means any sale, transfer or swap of, grant of a security
interest in or loss, destruction or any other disposition whatsoever, whether
voluntary or involuntary, of any of the Borrower's oil and gas properties used
in the determination of the Borrowing Base.

"Proved Producing Reserves" means those oil and gas reserves estimated as
recoverable under current technology and existing economic conditions from that
portion of a reservoir which can be reasonably evaluated as economically
productive on the basis of analysis of drilling, geological, geophysical and
engineering data, including reserves to be obtained by enhanced recovery
processes demonstrated to be economic and technically successful in the subject
reservoir and which are actually on production.

"Quarter" means a 3 month period commencing on the first day of each and every
January, April, July and October.

"U.S. Dollars" means such currency of the United States of America which, as at
the time of payment or determination, is legal tender in the United States of
America for the payment of public or private debts.

"Voting Shares" means shares of capital stock of any class of any corporation
carrying voting rights under all circumstances, provided that, for the purposes
of this definition, shares which only carry the right to vote conditionally on
the happening of an event shall not be considered Voting Shares, whether or not
such event shall have occurred, nor shall any shares be deemed to cease to be
Voting Shares of another class or classes by reason of the happening of such
event.

1.2  Number.  Wherever the context of this Financing Commitment so requires, a
term used herein importing the singular shall also include the plural and vice
versa.

1.3  Monetary References.  Whenever an amount of money is referred to in this
Financing Commitment or any document entered into pursuant hereto, such amount
shall, unless otherwise expressly stated, be in Cdn. Dollars.

1.4  Time.  Time shall be of the essence in this Financing Commitment.

1.5  Governing Law.  This Financing Commitment shall be governed by and
construed in accordance with the laws in force in the Province of Alberta from
time to time.

1.6  Enurement.  This Financing Commitment shall be binding upon and shall enure
to the benefit of the Borrower and its respective successors and permitted
assigns.

1.7  Amendments.  This Financing Commitment may only be amended by an instrument
in writing signed by the parties.

1.8  No Waiver.  

(a)No waiver by a party of any provision or of the breach of any provision of
any of this Financing Commitment shall be effective unless it is contained in a
written instrument duly executed by an authorized officer or representative of
such party. Such written waiver shall affect only the matter specifically
identified in the instrument granting the waiver and shall not extend to any
other matter, provision or breach.

(b)The failure of a party to take any steps in exercising any right in respect
of the breach or nonfulfillment of any provision of any of this Financing
Commitment shall not operate as a waiver of that right, breach or provision, nor
shall any single or partial exercise of any right preclude any other or future
exercise of that right or the exercise of any other right, whether in law or
otherwise.

1.9  Severability.  If the whole or any portion of this Financing Commitment or
the application thereof to any circumstance shall be held invalid or
unenforceable to an extent that does not affect the operation of this Financing
Commitment in a fundamental way, the remainder of the provision in question, or
its application to any circumstance other than that to which it has been held
invalid or unenforceable, and the remainder of this Financing Commitment, shall
not be affected thereby and shall be valid and enforceable to the fullest extent
permitted by law.

1.10  Accounting Terms and Principles.  Except as otherwise expressly provided,
all accounting terms, principles and calculations applicable to this Financing
Commitment, including the financial statements of the Borrower shall be
interpreted, applied and calculated, as the case may be, in accordance with
Canadian generally accepted accounting principles. The basis of accounting shall
be applied and made on a consistent basis and shall not be changed unless agreed
to by CIBC in writing, such consent not to be unreasonably withheld.


ARTICLE 2

FUNDING AND OTHER MECHANICS


2.1  Funding of Availments.  Where applicable, all Availments requested by the
Borrower shall be made available by deposit of the applicable funds into the
appropriate Borrower's account for value on the Banking Day on which the advance
is to take place.

2.2  Notice Provisions.  Availments shall be made available to the Borrower
provided a notice of borrowing is received from the Borrower by CIBC, with
respect to Availments in excess of $5,000,000 in the applicable currency, no
later than 10:00 a.m. Calgary, Alberta time on the second Banking Day
immediately preceding the drawdown date. Any such notice may be given by the
Borrower, at its sole risk, to CIBC by telephone and in such case shall be
immediately followed by the Borrower delivering to CIBC on the same day the
written notice required hereunder confirming such instructions.

2.3  Irrevocability.  A notice of borrowing shall be in such form as the
Borrower and CIBC agree and when given by the Borrower shall be irrevocable and
shall oblige the Borrower and CIBC to take the action contemplated herein and
therein on the date specified therein.

2.4  Exchange Rate Fluctuations.  If as a result of currency fluctuation the
Cdn. Dollar Exchange Equivalent of the Principal Indebtedness exceeds the then
applicable Borrowing Base (the "Excess"), the Borrower shall forthwith pay the
Excess to CIBC as a repayment of principal.




ARTICLE 3

CALCULATION OF INTEREST AND FEES


3.1  Records.  CIBC shall maintain records, in written or electronic form,
evidencing all advances and all other indebtedness owing by the Borrower to CIBC
under this Financing Commitment. CIBC shall enter in such records details of all
amounts from time to time owing, paid or prepaid by the Borrower to it
hereunder. The information entered in such records shall constitute prima facie
evidence of the indebtedness of the Borrower to CIBC under this Financing
Commitment.

3.2  Payment of Interest and Fees.  

(a)Interest.  Except as expressly stated otherwise herein, all CIBC Prime Rate
loans and U.S. Base Rate loans from time to time outstanding hereunder shall
bear interest, as well after as before maturity, default and judgment, with
interest on overdue interest, at the applicable rates. Interest payable at a
variable rate shall be adjusted automatically without notice to the Borrower
whenever there is a variation in such rate.

(b)Calculation of Interest and Stamping Fees.  Interest on CIBC Prime Rate
loans, and U.S. Base Rate loans shall accrue and be calculated daily and be
payable on such Banking Day as is customary for CIBC having regard to its then
existing practice. Interest on CIBC Prime Rate loans and U.S. Base Rate loans
shall be calculated on the basis of a 365 day year.

(c)Interest Act (Canada).  For the purposes of the Interest Act (Canada) and all
other applicable laws which may hereafter regulate the calculation or
computation of interest in this Financing Commitment, the annual rates of
interest and fees applicable to CIBC Prime Rate loans and U.S. Base Rate loans,
respectively, are the rates as determined under this Financing Commitment
multiplied by the actual number of days in a period of one year commencing on
the first day of the period for which such interest or stamping fee is payable
and divided by 365.

3.3  Conversion to Another Currency.  A conversion of an advance from one
currency to another currency shall not be made by a netting out of funds unless
agreed upon by CIBC.

3.4  Waiver of Judgment Interest Act (Alberta).  To the extent permitted by
applicable law, the provisions of the Judgment Interest Act (Alberta) shall not
apply to this Financing Commitment and are hereby expressly waived by the
Borrower.

3.5  Deemed Reinvestment Not Applicable.  For the purposes of the Interest Act
(Canada), the principle of deemed reinvestment of interest shall not apply to
any interest calculation under this Financing Commitment and the rates of
interest stipulated in this Financing Commitment are intended to be nominal
rates and not effective rates or yields.


ARTICLE 4

LETTERS OF CREDIT AND LETTERS OF GUARANTEE


4.1  Conditions Precedent to Issuance.  CIBC shall issue letters of credit and
give letters of guarantee on behalf of the Borrower upon execution by the
Borrower of CIBC's standard forms applicable thereto.

4.2  Issuance Fees.  

(a)The Borrower shall pay to CIBC an issuance fee in respect of each outstanding
letter of credit and letter of guarantee at CIBC's standard charges applicable
thereto provided that such fee shall be in a minimum amount of $150.

(b)Issuance fees in respect of letters of credit and letters of guarantee shall
be calculated on the face amount thereof and shall be payable annually in
advance commencing on the date of issuance. If any letter of credit or letter of
guarantee is cancelled, there shall be a rebate of



such fee to take into account the number of days remaining in the annual period
of its cancellation.

4.3  Payments Pursuant to Letters of Credit and Letters of Guarantee.  The
Borrower shall forthwith reimburse CIBC for any payment made by it pursuant to a
letter of credit or letter of guarantee issued under the Facility either by:

(i)payment thereof in full; or

(ii)utilization of another Availment; or

(iii)a combination of payment and utilization of another Availment.

4.4  Reliance.  CIBC shall be entitled to honour each demand made under a letter
of credit or letter of guarantee in accordance with the terms thereof without
inquiring as to the propriety, sufficiency or genuineness of any such demand,
provided that if the letter of credit or letter of guarantee is a documentary
letter of credit or letter of guarantee, CIBC must receive to CIBC's
satisfaction the required documents in the prescribed form under applicable law
prior to honouring any such demand.


ARTICLE 5

INCREASED COSTS


5.1  Changes in Law.  

(a)If due to either:

(i)the introduction of, or any change in, or in the interpretation of any law,
whether having the force of law or not, resulting in the imposition or increase
of reserves, deposits or similar requirements by any central bank or
administrative body charged with the administration thereof; or

(ii)the compliance with any guideline or request from any central bank or other
administrative body which CIBC, acting reasonably, determines that it is
required to comply with,

there shall be any increase in the cost to CIBC of agreeing to make or making,
funding or maintaining this Financing Commitment or there shall be any reduction
in the effective return to CIBC thereunder, then, subject to the
paragraph below, the Borrower shall, within 5 Banking Days after being notified
by CIBC of such event, pay to CIBC quarterly in arrears, that amount (the
"Additional Compensation") which CIBC, acting reasonably, determines shall
compensate it, after taking into account all applicable taxes, for any such
increased costs or reduced returns incurred or suffered by CIBC.

(b)If Additional Compensation is payable pursuant to the above paragraph, the
Borrower shall have the option to prepay any amount of the Principal
Indebtedness owed to CIBC, subject to provisions herein.

5.2  Changes in Circumstances.  Notwithstanding anything to the contrary herein
contained, if on any date CIBC determines in good faith, which determination
shall be conclusive and binding on the parties, and provided written notice is
given to the Borrower that its ability to maintain, or continue to offer any
Availment has become unlawful or impossible due to:

(a)any change in applicable laws, or in the interpretation or administration
thereof by authorities having jurisdiction in the matter; or

(b)the imposition of any condition, restriction or limitation upon CIBC which is
outside of its control,

then, in any such case, the Borrower shall forthwith repay to CIBC all principal
amounts affected thereby, together with all unpaid interest accrued thereon to
the date of repayment and all other

expenses incurred in connection with the termination of any such Availment. The
Borrower may utilize other forms of Availments not so affected in order to make
any required repayment and after any such repayment, the Borrower may elect to
re-borrow the amount repaid by way of some other Availment upon complying with
applicable requirements thereof.


ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE BORROWER


6.1  Representations and Warranties.  The Borrower hereby represents and
warrants to CIBC as of the date of this Financing Commitment and each time the
Borrower requests an Availment that:

(a)Incorporation, Organization and Power.  The Borrower has been duly
incorporated and is validly existing under the laws of its jurisdiction of
incorporation and is duly registered to carry on business in each jurisdiction
in Canada in which the nature of any material business carried on by it or the
character of any property owned or leased by it makes such registration
necessary, and it has full corporate power and capacity to enter into and
perform its obligations under this Financing Commitment and to carry on its
business as currently conducted.

(b)Authorization and Status of Agreements.  This Financing Commitment and the
Security have been duly authorized, executed and delivered by the Borrower and
does not conflict with or contravene or constitute a default or create an
encumbrance, other than a Permitted Encumbrance, under:

(i)its constating documents or by-laws or any resolution of its directors or
partners, as the case may be;

(ii)any agreement or document to which it is a party or by which any of its
property is bound; or

(iii)any applicable law

the contravention of which would have a Material Adverse Effect.

(c)Enforceability.  Security constitutes the Borrower's valid and binding
obligations and each is enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or similar statutes affecting the
enforcement of creditors' rights generally and by general principles of equity.

(d)Litigation.  There are no actions, suits or proceedings at law or before or
by any administrative body existing or pending, or to the Borrower's knowledge
threatened, or which, to the Borrower's knowledge, it is threatened to be made a
party and the result of which would, if successful against it, have a Material
Adverse Effect or cause a Material Adverse Change.

(e)Environmental Laws.  The Borrower has obtained all material permits, licenses
and other authorizations which are required under environmental laws. The
Borrower is in full compliance with environmental laws and with the terms and
conditions of all such permits, licenses and authorizations, except to the
extent that failure to so comply would not have a Material Adverse Effect or
cause a Material Adverse Change.

(f)Environmental Condition of Property.  The property or any part thereof owned,
operated or controlled by the Borrower:

(i)is not, to the knowledge of the Borrower, the subject of any outstanding
claim, charge or order from an administrative body alleging violation of
environmental laws or, if subject to any such claim, charge or order, the
Borrower is taking or causing to be taken, with respect to its subsidiaries all
such remedial, corrective or other action required under the



claim, charge or order or is diligently and in good faith contesting or causing
its subsidiaries to contest the validity thereof; and

(ii)complies, with respect to each of its use and operation, in all material
respects with environmental laws and with the terms and conditions of all
permits, licenses and other authorizations which are required to be obtained by
each of them under applicable environmental laws.


(g)Title to Properties.  The Borrower has and shall continue to maintain good,
beneficial and valid title to its oil and gas properties, subject only to
Permitted Encumbrances, and is entitled to charge its interest in such
properties in favour of CIBC under the Security without the need to obtain the
consent of or release from any other Person and such oil and gas properties are
not held in trust for any other Person other than as disclosed in writing to
CIBC.

(h)Operation of Properties.  To the best of the Borrower's knowledge,
information and belief, after due enquiry, all oil, gas and other wells have
been and shall continue to be drilled, completed, shut-in, abandoned (and if
required to be so abandoned, abandoned in accordance with applicable law), and
the facilities, plants and equipment in respect thereof have been and shall
continue to be operated and maintained, as the case may be, in a good and
workmanlike manner in accordance with sound industry practice and in accordance
with all applicable laws, except to the extent that the failure to comply would
not have a Material Adverse Affect or cause a Material Adverse Change.

(i)No Adverse Change.  The most recent financial statements of the Borrower
provided to CIBC were prepared in accordance with United States generally
accepted accounting principles and such financial statements present fairly in
all material respects the Borrower's financial position as at the date thereof
and since that date there has been no Material Adverse Change.

(j)Information.  All factual information heretofore or contemporaneously
furnished by or on behalf of the Borrower to CIBC in connection with this
Financing Commitment is true and accurate in all material respects and the
Borrower is not aware of any omission of any material fact which renders such
factual information incomplete or misleading in any material way.

(k)No Breach of Orders, Licences or Statutes.  The Borrower is not in breach of:

(i)any order, approval or mandatory requirement or directive of any
administrative body;

(ii)any governmental licence or permit; or

(iii)any applicable law

the breach of which would have a Material Adverse Effect.

(l)No Default.  No Event of Default has occurred and no event with the passage
of time or the giving of notice, or both, has occurred which would become an
Event of Default.

(m)Approvals.  All material regulatory approvals, permits and licenses necessary
for the Borrower to carry on its business, as currently carried on, and all
approvals, and consents necessary for it to enter into this Financing Commitment
and the Security and perform its obligations thereunder have, in each case, been
obtained and are in good standing.

(n)Subsidiaries.  The Borrower has no direct or indirect subsidiaries other than
as disclosed in writing to CIBC.

(o)Ownership of Voting Shares.  The Voting Shares of the Borrower are 99.7%
owned the Guarantor.



(p)Affiliates.  The Borrower's only affiliates (as such term as defined in the
Business Corporations Act (Alberta)) are Carbon Energy Corporation and
Bonneville Fuels Corporation and its subsidiaries, Bonneville Fuels Operating
Corporation, Bonneville Fuels Marketing Corporation, Bonneville Fuels Management
Corporation and Colorado Gathering Corporation.

6.2  Acknowledgement.  The Borrower acknowledges that CIBC is relying upon the
representations and warranties in this Article 6 in making this Financing
Commitment available to the Borrower and that the representations and warranties
herein shall be deemed to be restated in every respect effective on the date
each and every Availment is made under this Financing Commitment.


ARTICLE 7

COVENANTS OF THE BORROWER


7.1  Affirmative Covenants.  While any indebtedness under this Financing
Commitment and the Security is outstanding or any of the Availments remains
available to the Borrower and except with the written consent of CIBC, the
Borrower covenants with CIBC that:

(a)Punctual Payment.  The Borrower shall pay or cause to be paid all
indebtedness and other amounts payable under this Financing Commitment and the
Security punctually when due.

(b)Corporate Existence.  The Borrower shall do or shall cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence in good standing as a corporation under the laws of its jurisdiction
of incorporation.

(c)Inspection by CIBC.  The Borrower shall allow and do all things necessary to
enable CIBC, acting reasonably, from time to time to inspect all of the
Borrower's corporate and financial records located at its plants and sites
including where the Borrower may otherwise carry on business.

(d)Notice of Event of Default.  The Borrower shall notify CIBC of the occurrence
of any Event of Default, or of any event which with the passage of time or the
giving of notice, or both, would become an Event of Default, forthwith upon
becoming aware thereof and specify in such notice the nature of the event and
the steps taken or proposed to be taken to remedy the same.

(e)Notice of Environmental Damage.  The Borrower shall, promptly upon acquiring
knowledge thereof, notify CIBC of the discovery of any contaminant or of any
release of a contaminant into the environment from or upon the land or property
owned, operated or controlled by the Borrower which could reasonably be expected
to have a Material Adverse Effect.

(f)Environmental Certificates.  The Borrower shall provide an environmental
certificate in CIBC's standard form to CIBC at the same time as the delivery of
its annual financial statements.

(g)Additional Environmental Information.  The Borrower shall upon the request of
CIBC make available for discussion with CIBC and its nominee at all reasonable
times the individuals who were involved in the preparation of any environmental
certificate given hereunder.

(h)Operation of Properties.  The Borrower shall operate its property or, if it
is not the operator, use reasonable efforts to ensure that such property is
operated, in accordance with sound industry practice and in accordance with all
applicable laws.

(i)Performance of Leases.  The Borrower shall perform or cause to be performed
all obligations under all leases relating to its oil and gas properties,
including payment of rentals, royalties, taxes or other charges in respect
thereof which are necessary to maintain all such leases in good standing in all
material respects, provided that this covenant shall not restrict their right to
surrender leases which are uneconomic to maintain.



(j)Insurance.  The Borrower shall maintain or cause to be maintained adequate
insurance in respect of its property, including all wellhead equipment and other
plant and equipment according to prudent industry standards, and shall provide
CIBC with copies of all insurance policies relating thereto if so requested.

(k)Material Adverse Claims.  The Borrower shall, except for Permitted
Encumbrances, defend its property from all material adverse claims where the
failure to do so may have a Material Adverse Effect.

(l)Protection of Security.  The Borrower shall do all things reasonably
requested by CIBC to protect and maintain the Security and the priority thereof
in relation to other Persons.

(m)Environmental Audit.  If CIBC, acting reasonably, determines that the
Borrower's obligations or other liabilities in respect of matters dealing with
the protection or contamination of the environment or the maintenance of health
and safety standards, whether contingent or actual, may have a Material Adverse
Effect then, at the request of CIBC, the Borrower shall assist CIBC in
conducting an environmental audit of the property which is the subject matter of
such contingent or actual obligations or liabilities, by an independent
consultant selected by CIBC. The cost of such audit shall be for the account of
the Borrower, provided that, CIBC shall carry out such audit in consultation
with the Borrower to expedite its completion in a cost effective manner. Should
the result of such audit indicate that the Borrower is in breach, or with the
passage of time is likely to be in breach, of any environment law and such
breach or potential breach has or may have, in the opinion of CIBC, acting
reasonably, a Material Adverse Effect, and without in any way prejudicing or
suspending any of the rights and remedies of CIBC under this Financing
Commitment, the Borrower shall forthwith commence and diligently proceed to
rectify or cause to be rectified such breach or potential breach, as the case
may be, and shall keep CIBC fully advised of the actions it intends to take and
has taken to rectify such breach or potential breach and the progress it is
making in rectifying same. CIBC shall be permitted to retain, for the account of
the Borrower, the services of a consultant to monitor the Borrower's compliance
with this Section 7.1(m).

(n)Other Information.  The Borrower shall provide to CIBC, at the request of
CIBC acting reasonably, such other documentation and information concerning the
Borrower and its business as CIBC may require.

(o)Security.  The Security shall be in such form or forms as shall be required
by CIBC acting reasonably, and shall be registered in such offices in Canada or
any Province thereof or in any other jurisdiction in which the Borrower carries
on business as CIBC may from time to time require to protect the security
interests created thereby. Should CIBC determine at any time and from time to
time that the form and nature of the then existing Security is deficient in any
way or does not fully provide CIBC with the security interests and priority to
which CIBC is entitled hereunder, the Borrower shall forthwith execute and
deliver or cause to be executed and delivered to CIBC, at the Borrower's
expense, such amendments to the Security or provide such new security as CIBC
may reasonably request.

(p)Fixed Charge Security.  If CIBC determines in its sole discretion that there
has been a Material Adverse Change (including the occurrence of a Borrowing Base
Shortfall) and CIBC considers it necessary for its adequate protection, the
Borrower, at the request of CIBC, shall forthwith grant or cause to be granted
to CIBC and/or PLC, a fixed charge and security interest (subject only to
Permitted Encumbrances which under applicable law rank in priority thereto) in
such of the Borrower's property as CIBC shall, in its sole discretion, determine
as security for all then present and future indebtedness of the Borrower to CIBC
and/or PLC under this Financing Commitment. In this connection, the Borrower
shall:

(i)provide CIBC with such information as is reasonably required by CIBC to
identify the property to be so charged;



(ii)do all such things as are reasonably required to grant in favour of CIBC
and/or PLC, a fixed charge and security interest (subject only to Permitted
Encumbrances which under applicable law rank in priority thereto) in respect of
such property to be so charged;

(iii)provide CIBC and/or PLC with all corporate resolutions and other action, as
reasonably required for the Borrower, to grant to CIBC and/or PLC a fixed charge
and security interest (subject only to Permitted Encumbrances which under
applicable law rank in priority thereto) in their respective property identified
by CIBC to be so charged;

(iv)provide CIBC and/or PLC with such security instruments and other documents
which CIBC, acting reasonably, deems are necessary to give full force and effect
to the provisions of this Section 7.1(p);

(v)assist CIBC and/or PLC in the registration or recording of such agreements
and instruments in such public registry offices in Canada or any Province
thereof as CIBC, acting reasonably, deems necessary to give full force and
effect to these provisions; and

(vi)pay all reasonable costs and expenses incurred by CIBC and/or PLC in
connection with the preparation, execution and registration of all agreements,
documents and instruments, including any amendments to the Security, made in
connection herewith.

7.2  Negative Covenants.  While any indebtedness under this Financing Commitment
and the Security is outstanding or any of the Availments remain available to the
Borrower, and except with the prior written consent of CIBC, such consent not to
be unreasonably withheld, the Borrower shall not:

(a)incur indebtedness except for Permitted Indebtedness;

(b)provide or permit a security interest or lien over its property, except for
Permitted Encumbrances;

(c)make any Distribution;

(d)merge, amalgamate, or consolidate with another Person or permit a Change of
Control;

(e)make any material change in the nature of its business as now carried on;

(f)make material investments or enter into ventures of a material nature which
are outside the scope of their normal course of business;

(g)grant a security interest or lien over any shares it owns, either directly or
indirectly, in any of its subsidiaries, if any, other than pursuant to the
Security; and

(h)make any sale or disposition of its property, other than in the ordinary
course of business.


ARTICLE 8

EVENTS OF DEFAULT


8.1  Event of Default.  Each of the following events shall constitute an Event
of Default under this Financing Commitment:

(a)Incorrect Representations.  If any representation or warranty made to CIBC by
the Borrower shall prove to have been incorrect in any material respect when so
made or deemed to have been repeated as herein provided and, as a result of such
incorrect representation or warranty, there has been a Material Adverse Change
or such incorrect representation or warranty has a Material Adverse Effect.

(b)Failure to Pay.  If the Borrower makes default in the due and punctual
payment of any principal, interest, fees or other amounts owing under or
pursuant to this Financing Commitment as and when the same becomes due and
payable, whether at maturity or otherwise and such default continues for a
period of 3 days after notice of such default is given by CIBC to the Borrower.



(c)Breach of Covenants.  Except for an Event of Default set out in the above
paragraph, if the Borrower defaults in the performance or observance of any
covenant, obligation or condition to be observed or performed by it under or
pursuant to this Financing Commitment or any other agreement now or hereafter
made by the Borrower with CIBC, and such default continues for a period of
30 days after notice is given to the Borrower by CIBC.

(d)Insolvency.  If a judgment, decree or order of a court of competent
jurisdiction is entered against the Borrower, (i) adjudging it bankrupt or
insolvent, or approving a petition seeking its reorganization or winding-up
under the Bankruptcy and Insolvency Act (Canada), the Companies' Creditors
Arrangement Act (Canada) or any other bankruptcy, insolvency or analogous Law,
or (ii) appointing a receiver, trustee, liquidator, or other Person with like
powers, over all, or substantially all, of its property or (iii) ordering the
involuntary winding up or liquidation of affairs or (iv) if any receiver or
other Person with like powers is appointed over all, or substantially all, of
its property, unless such appointment is stayed and of no effect against the
Security and the rights of CIBC and/or PLC thereunder.

(e)Winding-Up.  If (i) an order or a resolution is passed for the dissolution,
winding-up, reorganization or liquidation of the Borrower, pursuant to
applicable laws, including the Business Corporations Act (Alberta), or (ii) the
Borrower institutes proceedings to be adjudicated bankrupt or insolvent, or
consents to the institution of bankruptcy or insolvency proceedings against it
under the Bankruptcy and Insolvency Act (Canada), the Companies' Creditors
Arrangement Act (Canada) or any other bankruptcy, insolvency or analogous law,
or (iii) the Borrower consents to the filing of any petition under any such law
or to the appointment of a receiver, or other Person with like powers, over all,
or substantially all, of such party's property, or (iv) the Borrower makes a
general assignment for the benefit of creditors, or becomes unable to pay its
debts generally as they become due, or (v) the Borrower takes or consents to any
action in furtherance of any of the aforesaid purposes.

(f)Other Indebtedness.  The Borrower fails to make any payment of principal or
interest in regard to any indebtedness whatsoever owed by it after the expiry of
any applicable grace period or demand therefor, whether incurred before or after
the date hereof, to any Person other than CIBC and/or PLC, where the outstanding
principal amount of such indebtedness is more than $500,000, unless (i) the
Borrower is contesting the validity of such indebtedness in good faith by
appropriate proceedings diligently conducted, as long as such proceedings do not
involve any risk of unindemnified liability on the part of CIBC and/or PLC,
(ii) the Borrower notifies CIBC of such contest, and (iii) the Borrower has
established reasonable reserves therefor, adequate in the opinion of CIBC, in
accordance with the generally accepted accounting principles in effect in Canada
at the time of such contest.

(g)Carbon Energy Corporation Indebtedness.  Carbon Energy Corporation fails to
make any payment of principal or interest in regard to any indebtedness
whatsoever owed by it, including without limitation, pursuant to any judgment,
loan agreement, guarantee, letter of credit, lease or any other agreement
evidencing indebtedness, after the expiry of any applicable grace period or
demand therefor, whether incurred before or after the date hereof, to any
Person, where the outstanding principal amount of such indebtedness is, in the
case of a single such failure, more than $100,000 or, in the case of the
aggregate of all such failures, more than $500,000, unless (i) Carbon Energy
Corporation is contesting the validity of such indebtedness in good faith by
appropriate proceedings diligently conducted, as long as such proceedings do not
involve any risk of unindemnified liability on the part of CIBC and/or PLC,
(ii) the Borrower notifies CIBC of such contest, and (iii) Carbon Energy
Corporation has established reasonable reserves therefor, adequate in the
opinion of CIBC, in accordance with the generally accepted accounting principles
in effect in Canada or the United States, as applicable, at the time of such
contest.



(h)Other Defaults.  The Borrower defaults in the observance or performance of
any non-monetary obligation, covenant or condition to be observed or performed
by it pursuant to any agreement to which it is a party or by which any of its
property is bound, where such default would have a Material Adverse Effect and
it fails to remedy such default within a period of 30 days after notice of such
default.

(i)Adverse Proceedings.  The occurrence of any action, suit or proceeding
against or affecting the Borrower before any court or before any administrative
body which, if successful, would constitute a Material Adverse Change, unless
the action, suit, or proceedings shall be contested diligently and in good faith
and, in circumstances where a lower court or tribunal has rendered a decision
adverse to such party, such party is appealing such decision, and has provided
CIBC with a reserve in respect thereof, adequate in the opinion of CIBC.

(j)Cessation of Business.  The Borrower ceases or proposes to cease carrying on
business, or a substantial part thereof, or makes or threatens to make a bulk
sale of its property.

(k)Material Adverse Change.  Any Material Adverse Change occurs, as determined
by CIBC acting reasonably, and the Borrower fails to remedy such Material
Adverse Change within a period of 30 days after notice thereof from CIBC.

(l)Pledge of Shares.  Shares of the Borrower become pledged or otherwise
encumbered by the owner thereof without the prior written consent of CIBC, in
its sole discretion.

8.2  Remedies.  Upon the occurrence of an Event of Default, CIBC may forthwith
terminate any further obligation to provide Availments, make advances or to
grant any further credits to the Borrower and may declare the Principal
Indebtedness together with unpaid accrued interest thereon and any other amounts
owing under or pursuant to this Financing Commitment, contingent or otherwise,
to be immediately due and payable, whereupon the Borrower shall be obligated
without any further grace period to forthwith pay such amounts to CIBC and CIBC
may exercise any and all rights, remedies, powers and privileges afforded by
applicable law or under any and all other instruments, documents and agreements
made to secure or assure payment and performance of the obligations of the
Borrower under this Financing Commitment, including, without limitation, the
Security.

8.3  Waivers.  An Event of Default may only be waived in writing by CIBC.


ARTICLE 9

ASSIGNMENT


9.1  Assignment of Interests.  The rights and obligations of the Borrower under
this Financing Commitment shall not be assignable, in whole or in part, without
the prior written consent of CIBC.


ARTICLE 10

MISCELLANEOUS


10.1  Telephone Instructions.  Any verbal instructions given by the Borrower in
relation to this Financing Commitment shall be at the risk of the Borrower, and
CIBC shall have no liability for any error or omission in such verbal
instructions or in the interpretation or execution thereof by CIBC provided CIBC
acted without gross negligence in the circumstances.

10.2  No Partnership, Joint Venture or Agency.  The Borrower agrees that nothing
contained in this Financing Commitment nor the conduct of any party shall in any
manner whatsoever constitute or be intended to constitute any party as the agent
or representative or fiduciary of the other, constitute or be intended to
constitute a partnership or joint venture between CIBC and the Borrower.

10.3  Judgment Currency Deficiency.  If, for the purposes of obtaining judgment
in any court or any other related purpose hereunder, it is necessary to convert
an amount due to CIBC in U.S. Dollars into Cdn. Dollars, the exchange rate shall
be the daily noon day rate quoted by the Bank of Canada on the relevant date to
purchase in Calgary the U.S Dollars with the Cdn. Dollars, and includes any
premium

or costs payable by the purchaser. The Borrower agrees that its obligation in
respect of any U.S. Dollars owed to CIBC shall, notwithstanding any judgment or
payment in the Cdn. Dollars, be discharged only to the extent CIBC may, in
accordance with normal banking procedures, purchase in the Calgary foreign
exchange market the U.S. Dollars with the amount of the Cdn. Dollars paid; and
if the amount of the U.S. Dollars purchased is less than the amount originally
due, the Borrower agrees that the deficiency shall be a separate and continuing
obligation of it, and shall constitute in favour of CIBC a cause of action which
shall continue in full force and effect notwithstanding any such judgment, or
order to the contrary, and the Borrower agrees, notwithstanding any such payment
or judgment, to indemnify CIBC against any such loss or deficiency. The Borrower
acknowledges that any indebtedness it may incur or suffer under this
paragraph shall be secured by the Security unless earlier discharged as provided
herein.

10.4  Further Assurances.  The Borrower shall, from time to time forthwith at
CIBC's request and at the Borrower's own cost and expense, do, make, execute and
deliver, or cause to be done, made, executed and delivered, all such further
documents, financing statements, assignments, acts, matters and things which may
be reasonably required by CIBC with respect to this Financing Commitment, the
Security or any part thereof and to give effect to any provision thereof.

10.5  Waiver of Laws.  To the extent legally permitted, the Borrower hereby
irrevocably and absolutely waives the provisions of any applicable law which may
be inconsistent at any time with, or which may delay or limit in any way, the
enforcement of this Financing Commitment and the Security in accordance with
their terms.

10.6  Attornment.  The Borrower does hereby irrevocably submit and attorn to the
non-exclusive jurisdiction of the courts of the Province of Alberta for all
matters arising out of or relating to this Financing Commitment and the Security
or any of the transactions contemplated thereby.

10.7  Interest on Payments in Arrears.  Except as otherwise provided in this
Financing Commitment, interest shall be paid by the Borrower as follows:

(a)on amounts for which CIBC has actually incurred an out-of-pocket expense and
for which CIBC has an obligation under this Financing Commitment to reimburse
such amounts to any third party incurring the expenses, interest shall be
payable on such amount at the CIBC Prime Rate plus 2% from and including the day
on which the amount was incurred to but excluding the day on which the amount is
reimbursed; and

(b)on amounts payable by the Borrower to CIBC under this Financing Commitment
where such payment is in default but the non-payment of such amount has not
required an actual out-of-pocket expense by CIBC, at the CIBC Prime Rate plus 2%
from and including the day on which the payment was due, but excluding the day
on which the payment is made whether before or after judgment.

10.8  Payments Due on Banking Day.  Whenever any payment hereunder shall be due
on a day other than a Banking Day, such payment shall be made on the next
succeeding Banking Day and such extension of time shall in such case be included
in the computation of payment of interest thereunder.

10.9  Application of Proceeds.  Except as otherwise agreed to by CIBC in its
sole discretion and as otherwise expressly provided hereunder, all payments made
by or on behalf of the Borrower under this Financing Commitment, after
acceleration of the Principal Indebtedness, shall be applied by CIBC in the
following order:

(a)in payment of any amounts due and payable by way of recoverable expenses;

(b)in payment of any amounts by way of any fees (other than standby fees);

(c)in payment of any amounts due and payable as and by way of interest or
standby fees, including any interest on overdue amounts;

(d)in payment of the Principal Indebtedness; and



(e)in payment of all other indebtedness under this Financing Commitment or the
Security.

10.10  Counterparts.  This Financing Commitment may be executed in counterpart,
each of which when so executed shall be deemed to be an original and both of
which taken together shall constitute one and the same instrument.

10.11  Whole Agreement.  This Financing Commitment constitutes the whole and
entire agreement between the Borrower and CIBC and cancels and supersedes any
prior agreements, undertakings, declarations, representations and warranties,
written or verbal among all the parties in respect of the subject matter of this
Financing Commitment.





QuickLinks


FINANCING COMMITMENT FOR CEC RESOURCES LTD.
ARTICLE 1 DEFINITIONS
ARTICLE 2 FUNDING AND OTHER MECHANICS
ARTICLE 3 CALCULATION OF INTEREST AND FEES
ARTICLE 4 LETTERS OF CREDIT AND LETTERS OF GUARANTEE
ARTICLE 5 INCREASED COSTS
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE BORROWER
ARTICLE 7 COVENANTS OF THE BORROWER
ARTICLE 8 EVENTS OF DEFAULT
ARTICLE 9 ASSIGNMENT
ARTICLE 10 MISCELLANEOUS
